         Case 1:18-cr-00015-AKH Document 674 Filed 04/02/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 2, 2020
BY ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Eugene Castelle, S7 18 Cr. 15 (AKH)

Dear Judge Hellerstein:

        The Government respectfully submits this letter with regard to the conditions of defendant
Eugene Castelle’s release on bail pending appeal. On March 31, 2020, this Court granted the
defendant’s motion for release “pursuant to the same conditions that governed his pre-trial
release.” (Dkt. 673). Those conditions included, among others, “home detention” enforced by
electronic monitoring. (See Dkt. 173). As the court is aware, “home detention” permits the
defendant to leave the home for a variety of different reasons, including employment; education;
religious services; medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations; or other activities approved in advance by the supervising
Pretrial Services Officer.

         To appropriately protect the public, pursuant to the policy of the Pretrial Services Office in
employing a uniform approach to all prisoners temporarily released in light of the COVID-19
pandemic, and in consideration of the substantial limitations on the Pretrial Services Office’s
ability to effectively conduct supervision and monitoring of releasees in the current environment,
the Government and the Pretrial Services Office jointly respectfully request that the Court modify
the conditions of the defendant’s release from “home detention” to “home incarceration,” to be
enforced by electronic monitoring, which requires the defendant to remain in his residence 24/7
except for medical emergencies.

        The undersigned has consulted with defense counsel, and the defendant consents to this
request without prejudice to seeking future modifications.
       Case 1:18-cr-00015-AKH Document 674 Filed 04/02/20 Page 2 of 2
                                                                              Page 2


                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney



                                      by: _____________________________
                                          Jacob R. Fiddelman
                                          Hagan Scotten
                                          Assistant United States Attorneys
                                          (212) 637-1024 / 2410

cc:   Richard Levitt, Esq. (by ECF)
